Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement, dated as of the 3rdday of September, 2015 (this
"Agreement"), by and among MoPals.com, Inc., a Delaware corporation (the
"Company") and Vito Galloro (the "Purchaser"). The Company and the Purchaser are
individually referred to herein as a "Party" and collectively, as the "Parties."

 

RECITALS

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
"Securities Act"), the Company desires to issue and sell to the Purchaser, and
the Purchaser desires to purchase from the Company, 1,000,000 shares of common
stock, USD$0.01 par value per share (the "Common Stock") of the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
agree as follows:

 

1.       Sale and Purchase of Common Stock.

 

1.1       Sale and Purchase. The Company hereby sells to the Purchaser and the
Purchaser hereby purchases from the Company 1,000,000 shares of Common Stock.
The Company and the Purchaser are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
pursuant to Section 4(2) of the Securities Act.

 

1.2       Purchase Price and Closing. The purchase price for the Common Stock is
USD$0.25 per share, or an aggregate purchase price of USD$250,000 (the "Purchase
Price"). The closing of the purchase and sale of the Common Stock (the
"Closing") to be acquired by the Purchaser from the Company under this Agreement
shall be on or about September, 2015 (the "Closing Date"). Subject to the terms
and conditions of this Agreement, at the Closing the Purchaser shall make the
Purchase Price available to the Company in immediately available funds, and the
Company shall deliver to the Purchaser a certificate (or certificates in such
denominations as such Purchaser shall request) representing the Common Stock.

 

2.       Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as of the Closing date as follows:

 

2.1       Organization and Standing: Articles and Bylaws. The Company is and
will be a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware and will have all requisite corporate
power and authority to carry on its business as proposed to be conducted. The
Company is duly qualified to do business in each jurisdiction where the nature
of its business or its ownership or leasing of its properties makes such
qualification necessary.

 



  

 

 

2.2       Corporate Power. The Company will have at the Closing, all requisite
corporate power to enter into this Agreement and to sell and issue the Common
Stock. This Agreement shall constitute a valid and binding obligation of the
Company enforceable in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, moratorium, and other laws of general
application affecting the enforcement of creditors' rights.

 

2.3       Valid Issuance of Common Stock. The Common Stock, when issued in
compliance with the provisions of this Agreement will be duly authorized,
validly issued, fully paid and non-assessable, and will be free of any liens or
encumbrances caused or created by the Company; provided, however, that all such
shares may be subject to restrictions on transfer under state and federal
securities laws as set forth herein, and as may be required by future changes in
such laws.

 

2.4       No Conflict. The execution and delivery of this Agreement by the
Company and the performance by the Company of its obligations hereunder in
accordance with the terms hereof: (a) will not require the consent of any third
party or governmental entity under any laws; (b) will not violate any laws
applicable to the Company and (c) will not violate or breach any contractual
obligation to which the Company is a party.

 

3.       Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows.

 

3.1       Acquisition for Investment. The Purchaser is acquiring the Common
Stock solely for his own account for the purpose of investment and not with a
view to or for sale in connection with distribution. The Purchaser does not have
a present intention to sell the Common Stock, nor a present arrangement (whether
or not legally binding) or intention to effect any distribution of the Common
Stock to or through any person or entity. The Purchaser acknowledges that it is
able to bear the financial risks associated with an investment in the Common
Stock and that it has been given full access to such records of the Company and
the subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company's stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.

 

3.2       Sophistication. The Purchaser is an accredited investor, as described
in Rule 501(a) promulgated under the Securities Act and has such experience in
business and financial matters that it is capable of evaluating the merits and
risk of an investment in the Company.

 

3.3       Opportunities for Additional Information. The Purchaser acknowledges
that such Purchaser has had the opportunity to ask questions of and receive
answers from, or obtain additional information from, the executive officers of
the Company concerning the financial and other affairs of the Company, and to
the extent deemed necessary in light of such Purchaser's personal knowledge of
the Company's affairs, such Purchaser has asked such questions and received
answers to the full satisfaction of such Purchaser, and such Purchaser desires
to invest in the Company.

 





2

 

 

3.4       No General Solicitation. The Purchaser acknowledges that the Common
Stock were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.

 

3.5       Rule 144. The Purchaser understands that the Common Stock must be held
indefinitely unless such Common Stock are registered under the Securities Act or
an exemption from registration is available. The Purchaser acknowledges that
such Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act ("Rule 144"),
and that such person has been advised that Rule 144 permits re-sales only under
certain circumstances. The Purchaser understands that to the extent that Rule
144 is not available, Purchaser will be unable to sell any Common Stock without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.

 

3.6       Legends. The Purchaser hereby agrees with the Company that the
certificates representing the Common Stock will bear the following legend or one
that is substantially similar to the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 



3

 

 

3.7       Additional Legend; Consent. Additionally, the Common Stock will bear
any legend required by the "blue sky" laws of any state to the extent such laws
are applicable to the securities represented by the certificate are legended.
The Purchaser consents to the Company making a notation on its records or giving
instructions to any transfer agent of Common Stock in order to implement the
restrictions on transfer of the Common Stock.

 

4.       Miscellaneous

 

4.1       Successors and Assigns. This Agreement shall insure to the benefit of,
and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

4.2       Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

 

If to the Company:

MoPals.com, Inc.

109 Atlantic Avenue, Suite 308
Toronto, Ontario M6K 1X4





        If to the Purchaser: Vito Galloro
7200 Martin Grove Road
Woodbridge, Ontario L4L 9J3

 

4.3       Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by each
Party. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

4.4       Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any Party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
in this Agreement are fulfilled to the extent possible.

 



4

 

 

4.5       Counterparts; Facsimile Execution. This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

 

4.6       Entire Agreement; Third Party Beneficiaries. This Agreement, (a)
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
transactions contemplated herein and (b) are not intended to confer upon any
person other than the Parties any rights or remedies.

 

4.7       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

4.8       Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of each of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

[Signature Page Follows]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 



  MOPALS.COM, INC.         By /s/ Alex Haditaghi     Name: Alex Haditaghi    
Title: CEO

 



  /s/ Vito Galloro   Vito Galloro            

 

 

6



 

 